Citation Nr: 1313774	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-13 486	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 2008, for the grant of a temporary total disability rating under 38 C.F.R. § 4.30 for right knee total arthroplasty.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle fracture with traumatic arthritis prior to November 5, 2007, and a disability rating in excess of 20 percent thereafter.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right foot, including infection, claimed as the result of VA medical treatment in May 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

The Veteran is appealing the initial rating that was assigned for the left ankle disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  

While the case was in appellate status, the disability rating for the Veteran's left ankle disability was increased from zero percent to 10 percent, effective from August 5, 2004, and then it was increased again to 20 percent, effective from November 5, 2007.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the left ankle disability did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.

There are three substantive appeals (VA Forms 9) of record.  In two of them the Veteran says he does not want a Board hearing and the third VA Form 9 indicates that he does want a Board hearing (video conference).  The Board sent the appellant a hearing clarification letter in February 2013, and asked him if he wanted to attend a hearing before the Board.  He was informed that if he failed to respond, the Board would assume that he did not want a hearing.  The appellant never responded.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  Thus, the appellant has no pending hearing request and the Board will continue with the appeal. 

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims that is not already included in the paper claims files.

The issue of entitlement to service connection for a right foot disorder secondary to the service-connected right knee disability, the issue of entitlement to a disability rating in excess of 10 percent for the right knee disability prior to January 14, 2008, and the issue of entitlement to service connection for ischemic heart disease due to herbicide exposure during brown water naval service in Vietnam have been raised by the record, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any one of these issues, and all three issues are referred to the AOJ for appropriate action.

The issues of entitlement to an increased disability rating for the left ankle disability; entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right foot disability; and entitlement to a TDIU are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant submitted a claim for an increased rating for the right knee disability on March 30, 2007; he mentioned a claim for a 100 percent temporary convalescent rating would be needed in the future when he had an operation.

2.  The appellant underwent surgery on his right knee on January 14, 2008; no earlier surgery is shown.


CONCLUSION OF LAW

An effective date earlier than January 14, 2008, for a temporary total disability rating based on the need for convalescence after surgery may not be assigned.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.157, 3.400, 4.29, 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a temporary total disability rating for his right knee disability prior to January 14, 2008, because he was instructed by his VA physician to limit his activities due to his right knee disability.  He also contends that he ought not be harmed by VA's delay in scheduling his surgery.

The Board notes that the appellant's claim for an increased disability rating in excess of 10 percent for the right knee disability prior to January 14, 2008, has been referred to the AOJ.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

However, inasmuch as the law, and not the evidence, is dispositive in this case, VA's duties to notify and assist claimants are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, the Board notes that the RO sent the Veteran a letter in April 2007 which advised him of the criteria necessary to obtain a temporary total evaluation.  In this regard, the Veteran was encouraged to submit evidence showing surgery, observation, and/or treatment for a service-connected disability which required convalescence.  This letter also provided notice of the information and evidence needed to establish a disability rating and effective date pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess.  

Accordingly, VA complied with the pertinent notification requirements and there is no prejudice to the Veteran to continue with adjudication of this claim.

The Merits of the Claim

The Veteran underwent a total right knee arthroplasty on January 14, 2008; this surgery was performed at a non-VA facility.  Two weeks after the surgery, the Veteran filed a claim for a total temporary disability rating under 38 C.F.R. § 4.30.  The RO granted the 38 C.F.R. § 4.30 claim in a rating decision issued in July 2008; the RO assigned an effective date of January 14, 2008.

Under 38 C.F.R. § 4.30, a temporary total disability rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30.

For any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).

The statute and the regulation applicable to effective dates for awards of increased compensation provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later date.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1) & (2); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id. 

The appellant wants an effective date for his total temporary disability rating based on the need for convalescence following right knee surgery that is earlier than January 14, 2008.  According to 38 C.F.R. § 3.400, the effective of an award is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Thus, the date of entitlement to a temporary total rating benefit in this case would be January 14, 2008 - the date he was admitted to the hospital for his right knee surgery - because a claim for benefits was received less than one year later.  See 38 C.F.R. § 3.400(o)(2).

While the appellant, in March 2007, had advised that he would have surgery at a future date, the surgery on his service-connected right knee did not take place until January 14, 2008.  In order for the benefit to be warranted as of the date of claim, what also must exist is entitlement to the benefit on that date.

As noted above, the kind of symptoms that warrant convalescence are severe postoperative residuals, such as incompletely healed surgical wounds, use of a wheelchair or crutches, immobilization by cast, and other similar severe residuals.  In this case, at the time the Veteran submitted his claim for a temporary total disability rating in March 2007, a factual basis for entitlement to such benefit did not exist.  It was not until the January 14, 2008, surgery that entitlement on a factual basis was shown.

Given the foregoing, there is no legal basis for the grant of an effective date earlier than January 14, 2008, for the Veteran's a temporary total disability rating based on surgical treatment of right knee disability requiring a period of convalescence.  Accordingly, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 14, 2008, for the assignment of a temporary total disability rating based on surgical treatment of the right knee disability requiring a period of convalescence is denied.


REMAND


Unfortunately, a remand is required in this case as to the issues of entitlement to an increased disability rating for the left ankle disability; entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right foot disability; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

First, as to the left ankle disability, the Board notes that the appellant underwent additional surgery on the left ankle in April 2012.  The medical evidence of record does not include any information about the post-operative status of the left ankle disability.  In addition, the appellant was last afforded a VA orthopedic examination for his left ankle in March 2011 - more than two years ago.  Therefore, another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the appellant should be afforded an examination to determine the current extent and severity of the left ankle disability, to include any surgical residuals such as scarring.

In addition, the case was transferred to the Board in September 2012.  The RO was in receipt of over 100 pages of records from the appellant's treating private physician prior to the transfer of the claims file to the Board, including records dated between 2004 and 2007.  (These records were placed into Virtual VA on April 11, 2012).  

Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that a Supplemental Statement of the Case will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or a prior Supplemental Statement of the Case, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent private medical information was newly obtained by the RO and was not addressed in any Supplemental Statement of the Case.  Therefore the issue must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Second, as to the 38 U.S.C.A. § 1151 claim, the Board notes that the appellant's claim of entitlement to service connection for a right foot disorder, claimed as secondary to the right knee disability, was received by the RO in June 2010.  The RO has not yet issued a rating decision on that claim and, therefore, it has been referred to the AOJ.  However, the Board does point out that the report of the March 2011 VA medical examination contains an opinion as to the etiology of the claimed right foot condition.  The examiner stated that the appellant's need for the exostectomy of the right foot (that led to the 38 U.S.C.A. § 1151 claim for infection) was the result of the appellant having a limp and abnormal weight bearing "because of the right knee."  

A claim under the provision of 38 U.S.C.A. § 1151 compensation is akin to a claim for service connection because, if the 38 U.S.C.A. § 1151 claim is eventually granted, the disability at issue is for all intents and purposes treated as though it is service connected.  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) indicated that separate theories of entitlement in support of a claim for benefits for a particular disability do not for jurisdictional purposes equate to separate claims for benefits for that disability.  Furthermore, an award of service connection under Chapter 38 includes certain ancillary benefits which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).  

As such, if the Veteran's claim for secondary service connection for a right foot disorder is granted, he would be entitled to more compensation from the award of service connection than he would be entitled to under the provisions of 38 U.S.C.A. § 1151.  In addition, the Veteran necessarily could not also receive additional compensation for this same disability under the alternative provisions of 38 U.S.C.A. § 1151 since this would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  

Thus the 38 U.S.C.A. § 1151 issue is inextricably intertwined with the referred right foot secondary service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the 38 U.S.C.A. § 1151 claim would be premature at this juncture.

Finally, in relation to the claim of entitlement to a TDIU raised by the appellant, Board action on the TDIU claim at this juncture would also be premature.  In addressing a TDIU claim, it is necessary to address the severity of each service-connected disability.  As noted above, re-examination of the left ankle disability is required and a claim for an increased rating for the right knee disability is pending.  Also, as reflected in Training Letter 10-07 relating to TDIU claims, VA examinations are generally undertaken in conjunction with original disability compensation claims and claims for increase in accordance with VA's statutory duty to assist Veterans in developing their claim.  In such claims, if a request for a TDIU evaluation is expressly raised by the Veteran, a general medical examination is to be scheduled.  

Here, no such general medical examination has been accomplished.  While an examination for the joints was accomplished, there was no opinion addressing whether or not the appellant's service-connected disabilities (orthopedic and psychiatric) rendered him unable to secure and maintain substantially gainful employment.  Nor did any examiner describe how the appellant's combined functional impairment from his service-connected disabilities impacted his capacity for physical and sedentary employment versus nonservice-connected conditions.  On remand, the appellant must be afforded such a general medical examination.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  The RO/AMC shall ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  The RO/AMC shall contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected knees and ankles since 2004.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from 2012 onward must be obtained, as well as the records relating to the appellant's April 2012 left ankle surgery.

3.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file should contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

4.  After completing any additional additional notification and/or development action deemed warranted by the record, and after waiting an appropriate period of time for recovery from the left ankle surgery, the RO/AMC shall schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his current bilateral knee and ankle pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.

The examiner is requested to describe to what extent, if any, the appellant has any knee or ankle pathology or reduced function in either knee or ankle, including any associated gait impairment or ligamentous instability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected lower extremity disabilities.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of either knee or ankle.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must state whether either knee disability encompasses dislocated cartilage, semilunar, with frequent episodes of locking, pain and effusion into the joint.

The examiner must test the range of motion of the appellant's knees and ankles.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner should also describe the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

Specific findings should be made with respect to the location, size and shape of the scar(s) from any knee or ankle surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  After the above development is completed, the RO/AMC shall schedule the appellant for a general medical examination by a VA physician which comports with the dictates of Training Letter 10-07 relating to TDIU claims.  The purpose of the examination is to generate an opinion that addresses whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The examiner must describe the appellant's combined functional impairment from all of his service-connected disabilities, and expressly state how that combined impairment has affected the appellant's capacity for any physical or sedentary employment.

The claims file must reviewed by the examiner in connection with the examination.  In particular, the examiner should:

a.  Comment generally on the functional and industrial impairment caused by each of the service-connected disabilities,

b.  Determine the extent to which each impairment contributes to the Veteran's employability or unemployability, and

c.  Indicate whether the service-connected disabilities together result in the Veteran's unemployability.

The examiner is advised that the Veteran is competent to report his symptoms, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide a rationale for each opinion given.

6.  Upon receipt of the VA examination reports, the RO/AMC shall conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  The RO/AMC shall review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

8.  The RO/AMC shall then, re-adjudicate the appellant's claims; the readjudication should reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

9.  If any benefit sought on appeal remains denied, the RO/AMC shall provide the appellant and his representative a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims remaining on appeal, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


